Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-23 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 12, and 15 are amended
	- claims 2-10, and 13-14, 16-18, 20-23 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 07/19/2022.

Response to Arguments

Regarding claims 1, 12, and 15 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “For at least these reasons, Yin, Sharma, Min, and Chen fail to disclose or suggest “transmitting, to a network, a first Sidelink UE Information message to request allowance of relaying sidelink control information; receiving, from the network, an indication informing that relaying sidelink control information is allowed; broadcasting, to a group of wireless devices, sidelink system information indicating that relaying sidelink control information is allowed; receiving, from a second wireless device included in the group of the wireless devices, a second Sidelink UE Information message including a sidelink resource request; transmitting, to the network, a third Sidelink UE Information message to request sidelink resources for the first wireless device and the second wireless device; receiving, from the network, a Radio Resource Control (RRC) Reconfiguration including information regarding a pool of resources; transmitting, to the second wireless device, a configuration for a sidelink configured grant corresponding to the second wireless device; performing a first sidelink transmission with the second wireless device using first sidelink resources that are allocated in sidelink resource location mode I based on the sidelink configured grant,” as recited in claim feature (A) of amended claim 1.” on page 11, filed on 07/19/2022, with respect to Yin et al. US Pub 2017/0353819 (hereinafter “Yin”), in view of Shamar et al. US Pub 2021/0204261 claiming parent priority of Oct 6, 2017 (hereinafter “Sharma”), and further in view of Min et al. US Pub 2020/0383088 (hereinafter “Min”), have been fully considered but are moot, over the limitations of “transmitting, to a network, a first Sidelink UE Information message to request allowance of relaying sidelink control information; receiving, from the network, an indication informing that relaying sidelink control information is allowed; broadcasting, to a group of wireless devices, sidelink system information indicating that relaying sidelink control information is allowed; receiving, from a second wireless device included in the group of the wireless devices, a second Sidelink UE Information message including a sidelink resource request; transmitting, to the network, a third Sidelink UE Information message to request sidelink resources for the first wireless device and the second wireless device; receiving, from the network, a Radio Resource Control (RRC) Reconfiguration including information regarding a pool of resources; transmitting, to the second wireless device, a configuration for a sidelink configured grant corresponding to the second wireless device; performing a first sidelink transmission with the second wireless device using first sidelink resources that are allocated in sidelink resource location mode I based on the sidelink configured grant”. Said limitations are newly added to the amended Claims 1, 12, and 15 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly prior at teaching from newly identified reference Faurie et al. US Pub 2016/0338094 (hereinafter “Faurie”), in combination with previously applied reference Shamar, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 7, 10-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. US Pub 2016/0338094 (hereinafter “Faurie”), and in view of Shamar et al. US Pub 2021/0204261 claiming parent priority of Oct 6, 2017 (hereinafter “Sharma”). 
Regarding claim 1 (Currently Amended)
Faurie discloses a method performed by a first wireless device (i.e. “first UE” in Fig. 9) configured to operate in sidelink resource allocation mode 1 and sidelink resource allocation mode 2 in a wireless communication system (“a UE may be in a network scheduled mode or in an autonomous selection mode. In some cases, the network scheduled mode may be referred to as a network scheduled allocation mode or as Mode 1. In some cases, the autonomous selection mode may be referred to as an autonomous resource selection mode or as Mode 2.” [0025]), the method comprising:
transmitting, to a network (i.e. “base station” in Fig. 9), a first Sidelink UE Information message (“At step 4, the first UE transmits sidelink UE information to the base station.” [0095]; Fig. 9) to request allowance of relaying sidelink control information (“In response to the sidelink resource request, a sidelink allocation information may be received (i.e. allowance granted). The sidelink allocation information may identify the resource for the device-to-device transmission. A resource grant may be transmitted to the second UE. The resource grant may identify the selected resource. A device-to-device transmission is received from the second UE over the selected resource.” [0029]);
receiving, from the network (i.e. “base station” in Fig. 9), an indication informing that relaying sidelink control information is allowed (“At step 5, the first UE receives an RRC connection reconfiguration message from the base station.” [0095]; Fig. 9);
broadcasting, to a group of wireless devices (“Alternatively or in combination, the resource allocation configuration may be transmitted in a one-to-many transmission between the relay UE and multiple remote UEs.” [0070]), sidelink system information indicating that relaying sidelink control information is allowed (“In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resource allocation configuration. In some cases, as described before, the description of the pool of resources may be included in the resource allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidel” [0049]; Fig. 2);
receiving, from a second wireless device (i.e. “second UE” in Fig. 9) included in the group of the wireless devices, a second Sidelink UE Information message (step 6s in Fig. 9) including a sidelink resource request (“At step 6s, the first UE receives a resource allocation request from the second UE.” [0095];
transmitting, to the network (i.e. “base station” in Fig. 9), a third Sidelink UE Information message (step 6u in Fig. 9) to request sidelink resources for the first wireless device and the second wireless device (“At step 6u, the first UE sends a sidelink resource request to the base station. In some cases, the sidelink resource request may be a resource request for D2D transmission. In some cases, the sidelink resource request may be a scheduling request. In some cases, the sidelink resource request may be a BSR. As discussed previously, in some cases, the sidelink BSR may include the buffer size of the sidelink resources required by the second UE. Alternatively or in combination, the sidelink BSR may include aggregated buffer size of the sidelink resources required by multiple UEs.” [0096]);
receiving, from the network (i.e. “base station” in Fig. 9), a Radio Resource Control (RRC) Reconfiguration including information regarding a pool of resources (“In some cases, the overhead associated with the resource requests and resource grants may be minimized to reduce overheads. In one example, the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link. In some cases, the first UE may be a relay UE and the other UEs are one or more remote UEs. The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages. The resources of a single pool may be shared between the first UEs and other UE(s) for their sidelink transmissions.” [0099]);
transmitting, to the second wireless device (i.e. “second UE” in Fig. 9), a configuration for a sidelink configured grant corresponding to the second wireless device (“At step 7s, the first UE sends a resource allocation grant to the second UE. The resource allocation grant indicates the resource for the sidelink transmission based on the sidelink allocation information received from the base station at step 7u.” [0096]);
performing a first sidelink transmission with the second wireless device (i.e. “second UE 104” in Fig. 1) using first sidelink resources that are allocated in sidelink resource allocation mode 1 (i.e. “network scheduled mode”) based on the sidelink configured grant (“the first UE 102 operates in a network scheduled mode. A resource request for a device-to-device transmission is received from the second UE 104. A sidelink resource request is transmitted to the base station 106 in response to the resource request. In response to the sidelink resource request, a sidelink allocation information is received. The sidelink allocation information identifies the resource scheduled for the device-to-device transmission. A resource grant is transmitted to the second UE 104. The resource grant identifies the scheduled resource. A device-to-device transmission is received from the second UE 104 over the scheduled resource. FIG. 2-18 and associated descriptions provide additional details for these implementations.” [0034]);
wherein the second sidelink resources are selected by the first wireless device in the sidelink resource allocation mode 2 based on releasing the first sidelink resources that were allocated in the sidelink resource allocation mode 1 (“If a UE is in a network scheduled mode, the UE may request the resource from a base station. Alternatively, if a UE is in an autonomous selection mode, the UE may select the resource from one or more resource pools. The one or more resource pools may be signaled by the base station using a broadcast message or a dedicated message. Alternatively or in combination, the one or more resource pools may be preconfigured at the UE. As discussed herein, “pool” or “pools” may each include indifferently a single pool or multiple pools. In some case, a base station may use a broadcast or a dedicated message to indicate which mode should be used by the UEs in the coverage of the base station.” [0025]);
performing a second sidelink transmission with the second wireless device (i.e. “second UE” in Fig. 9) using the second sidelink resources that were selected by the first wireless device (i.e. “first UE” in Fig. 9) in the sidelink resource allocation mode 2 (“At step 8s, the second UE uses the resource indicated in the resource allocation grant to transmit over the PC5 interface. At step 8u, the first UE relays the data to the base station over the Uu interface.” [0096]),
wherein the sidelink configured grant is related to the group of the wireless devices (“At step 8s, the second UE uses the resource indicated in the resource allocation grant to transmit over the PC5 interface.” [0096] and furthermore “Alternatively or in combination, the resource allocation configuration may be transmitted in a one-to-many transmission between the relay UE and multiple remote UEs.” [0070])).
Faurie does not specifically teach detecting a radio link failure and initiating an RRC connection re-establishment procedure; deactivating the sidelink configured grant upon initiating the RRC connection re-establishment procedure; operating in the sidelink resource allocation mode 2 to select second sidelink resources among the pool of resources upon initiating the RRC connection re-establishment procedure, after deactivating the sidelink configured grant; transmitting, to the second wireless device, a Deactivation Medium Access Control (MAC) Control Element (CE) indicating deactivation of the sidelink configured grant; performing a second sidelink transmission with the second wireless device using the second sidelink resources that were selected by the first wireless device in the sidelink resource allocation mode 2, wherein the sidelink configured grant is related to the group of the wireless devices.
In an analogous art, Sharma discloses detecting a radio link failure and initiating an RRC connection re-establishment procedure (“Method 3: Release of Sidelink and Uu for multiple SPS resources: The SPS configuration on the sidelink and the Uu for the V2X is released in the following cases: a) Intra LTE handover failure, b) T304 expiry, c) Radio link failure, d) RRC connection re-establishment, e) RRC connection reconfiguration with fullConfig.” [0087-0092]);
deactivating the sidelink configured grant (i.e. release of sidelink) upon initiating the RRC connection re-establishment procedure (“Method 3: Release of Sidelink and Uu for multiple SPS resources: The SPS configuration on the sidelink and the Uu for the V2X is released in the following cases: a) Intra LTE handover failure, b) T304 expiry, c) Radio link failure, d) RRC connection re-establishment, e) RRC connection reconfiguration with fullConfig.” [0087-0092]);
operating in the sidelink resource allocation mode 2 (i.e. PC5 interface) to select second sidelink resources among the pool of resources (“Similarly, for the side link communication (i.e., PC5 interface) there is a need to introduce SPS resources based on a data transfer to avoid any delay. There is also a need to introduce dedicated SPS resources for the V2X communication for both Uu as well as PC5 interface, and as there can be traffic of different types, multiple SPS resources need to be supported on both Uu and PC5 interface.” [0071]) upon initiating the RRC connection re-establishment procedure, after deactivating the sidelink configured grant (“The BS can configure the UE to send UE assistance information for the V2X communication through the RRC reconfiguration message, so as to efficiently utilize the allocated resources to improve the V2X service without any latency.” [0057]; [0135]),
transmitting, to the second wireless device, a Deactivation Medium Access Control (MAC) Control Element (CE) indicating deactivation of the sidelink configured grant (“FIGS. 18 and 19 illustrate a Table 9 and a Table 10, respectively, showing various formats of MAC CE for indication of a SPS release over a sidelink” [0051]; “The MAC CE format for release or deactivation of SPS resources is shown in Table 9 of FIG. 18.” [0152]; [0155]); and
performing a second sidelink transmission with the second wireless device (e.g. “vehicle 100b-d” in Fig. 1A) using the second sidelink resources (“Similarly, for the side link communication (i.e., PC5 interface) there is a need to introduce SPS resources based on a data transfer to avoid any delay. There is also a need to introduce dedicated SPS resources for the V2X communication for both Uu as well as PC5 interface, and as there can be traffic of different types, multiple SPS resources need to be supported on both Uu and PC5 interface.” [0071]) that were selected by the first wireless device (e.g. “vehicle 100a” in Fig. 1A) in the sidelink resource allocation mode 2 (“FIG. 1A illustrates a V2V operation scenario based on a PC5 interface” [0028]),
wherein the sidelink configured grant is related to the group of the wireless devices (PC5 interface among vehicles 100a-d in Fig. 1A).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Faurie’s method for allocating resources for device-to-device transmission between two or more user equipment (UEs), to include Sharma’s method for handling a dedicated semi-persistent (SPS) resource on a side link and an uplink communication in the LTE based V2X communication system, in order to facilitate sidelink service in wireless communications systems (Sharma [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sharma’s method for handling a dedicated semi-persistent (SPS) resource on a side link and an uplink communication in the LTE based V2X communication system into Faurie’s method for allocating resources for device-to-device transmission between two or more user equipment (UEs) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Faurie, as modified by Sharma, previously discloses the method of claim 1, 
Faurie further discloses wherein the first wireless device (i.e. “first UE” in Fig. 9) is in communication with at least one of a mobile device (i.e. “second UE” in Fig. 19), a network (i.e. “base station” in Fig. 9), 
Sharma further discloses and/or autonomous vehicles (e.g. “vehicles 100b-d” in Fig. 1A) other than the first wireless device (i.e. “vehicle 100a” in Fig. 1A’; “FIG. 1A illustrates a V2V operation scenario based on a PC5 interface;” [0028]).

Regarding claim 12 (Currently Amended)
Faurie discloses a first wireless device (“FIG. 18 is a block diagram illustrating an example user equipment (UE) device 1800.” in Fig. 18; [0146]) configured to operate in sidelink resource allocation mode 1 and sidelink resource allocation mode 2 in a wireless communication system, the first wireless device comprising:
a memory (“computer-readable storage medium 1804” in Fig. 18; [0146]);
a transceiver (“wireless communication subsystem 1806” in Fig. 18; [0148]); and
a processor (“processing unit 1802” in Fig. 18; [0146]), coupled to the memory and the transceiver,
wherein the first wireless device is configured to:
control the transceiver to transmit, to a network, a first Sidelink UE Information message to request allowance of relaying sidelink control information;
control the transceiver to receive, from the network, an indication informing that relaying sidelink control information is allowed;
control the transceiver to broadcast, to a group of wireless devices, sidelink system information indicating that relaying sidelink control information is allowed;
control the transceiver to receive, from a second wireless device included in the group of the wireless devices, a second Sidelink UE Information message including a sidelink resource request; 
control the transceiver to transmit, to the network, a third Sidelink UE Information message to request sidelink resources for the first wireless device and the second wireless device; 
control the transceiver to receive, from the network, a Radio Resource Control (RRC) Reconfiguration including information regarding a pool of resources; 
control the transceiver to transmit, to the second wireless device, a configuration for a sidelink configured grant corresponding to the second wireless device; 
perform a first sidelink transmission with the second wireless device using first sidelink resources that are allocated in sidelink resource allocation mode 1 based on the sidelink configured grant; 
detect a radio link failure and initiate an RRC connection re-establishment procedure; 
deactivate the sidelink configured grant upon initiating the RRC connection re-establishment procedure; 
operating in the sidelink resource allocation mode 2 to select second sidelink resources among the pool of resources upon initiating the RRC connection re-establishment procedure, after deactivating the sidelink configured grant, 
wherein the second sidelink resources are selected by the first wireless device in the sidelink resource allocation mode 2 based on releasing the first sidelink resources that were allocated in the sidelink resource allocation mode 1;
control the transceiver to transmit, to the second wireless device, a Deactivation Medium Access Control (MAC) Control Element (CE) indicating deactivation of the sidelink configured grant; and 
perform a second sidelink transmission with the second wireless device based on the second sidelink resources that were selected by the first wireless device in the sidelink resource allocation mode 2, 
wherein the sidelink configured grant is related to the group of the wireless devices (as aforementioned in claim 1 discussion).
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 15 (Currently Amended)
At least one non-transitory computer-readable storage medium storing instructions that, based on being executed by a processor, control a first wireless device configured to operate in sidelink resource allocation mode 1 and sidelink resource allocation mode 2 to perform operations in a wireless communication system, the operations comprising: 
transmitting, to a network, a first Sidelink UE Information message to request allowance of relaying sidelink control information; 
receiving, from the network, an indication informing that relaying sidelink control information is allowed; 
broadcasting, to a group of wireless devices, sidelink system information indicating that relaying sidelink control information is allowed; 
receiving, from a second wireless device included in the group of the wireless devices, a second Sidelink UE Information message including a sidelink resource request; 
transmitting, to the network, a third Sidelink UE Information message to request sidelink resources for the first wireless device and the second wireless device; 
receiving, from the network, a Radio Resource Control (RRC) Reconfiguration including information regarding a pool of resources; 
transmitting, to the second wireless device, a configuration for a sidelink configured grant corresponding to the second wireless device; 
performing a first sidelink transmission with the second wireless device using first sidelink resources that are allocated in sidelink resource allocation mode 1 based on the sidelink configured grant; 
detecting a radio link failure and initiating an RRC connection re-establishment procedure: 
deactivating the sidelink configured grant upon initiating the RRC connection re-establishment procedure; 
operating in the sidelink resource allocation mode 2 to select second sidelink resources among the pool of resources upon initiating the RRC connection re-establishment procedure, after deactivating the sidelink configured grant,
wherein the second sidelink resources are selected by the first wireless device in the sidelink resource allocation mode 2 based on releasing the first sidelink resources that were allocated in the sidelink resource allocation mode 1;
transmitting, to the second wireless device, a Deactivation Medium Access Control (MAC) Control Element (CE) indicating deactivation of the sidelink configured grant; and
performing a second sidelink transmission with the second wireless device based on the second sidelink resources that were selected by the first wireless device in the sidelink resource allocation mode 2,
wherein the sidelink configured grant is related to the group of the wireless devices.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 15 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Shamar, and further in view of Yin et al. US Pub 2017/0353819 (hereinafter “Yin”). 
Regarding claim 19
Faurie, as modified by Sharma, previously discloses the method of claim 1, 
Faurie and Sharma do not specifically teach wherein the second wireless device is also configured to operate in the sidelink resource allocation mode 1 and the sidelink resource allocation mode 2.
In an analogous art, Yin discloses wherein the second wireless device (e.g. “remote UE” in Fig. 10) is also configured to operate in the sidelink resource allocation mode 1 and the sidelink resource allocation mode 2 (“Regarding resource scheduling in R13 ProSe communication, a UE is configured to use the sidelink resource with either Mode 1 or Mode 2 (such as scheduled-based or contention-based, respectively) after sending sidelinkUEInformation message to base station.” [0086]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Faurie’s method for allocating resources for device-to-device transmission between two or more user equipment (UEs), to include Yin’s method for resource allocation on relay channel, in order to facilitate sidelink service in wireless communications systems (Yin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yin’s method for resource allocation on relay channel into Faurie’s method for allocating resources for device-to-device transmission between two or more user equipment (UEs) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464